Citation Nr: 0809490	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the San Diego, California, Regional Office (RO), 
which denied service connection for residuals of a back 
injury.  The veteran perfected a timely appeal to that 
decision.  

On January 18, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the Los Angeles, California RO.  A 
transcript of that hearing is also of record.  

In a rating action of August 2005, the RO granted service 
connection for large B cell lymphoma, right maxillary and 
ethmoid sinuses, due to radiation exposure, evaluated as 0 
percent disabling, effective April 25, 2002.  A notice of 
disagreement with that determination was received in November 
2005.  A statement of the case was issued in November 2006.  
However, the record contains no substantive appeal with 
respect to that issue, and it has not been certified to the 
Board.  Therefore, that issue is not in appellate status, and 
will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2007).  

In a statement submitted at the hearing, dated in January 
2008, the veteran raised the issue of entitlement to service 
connection for hearing loss and tinnitus.  The RO has not, 
however, addressed the veteran's claim.  Those issues are, 
therefore, referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran maintains that service connection is warranted 
for residuals of a back injury which he sustained during 
active duty in the Navy.  The veteran reported being caught 
between a cable and the railing aboard a ship, thereby 
injuring his lower back.  The veteran also reported falling 
down a ladder unto a well deck and injuring his back.  The 
veteran indicates that he has continued to experience 
problems with his lower back ever since his discharge from 
service.  

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  

The service medical records show that on April 29, 1960, the 
veteran was seen for complaints of continuous back pain.  It 
was noted that the veteran fell down a ladder into a well 
deck and landed on his feet about one month ago; since then, 
he has had low back pain, with no radiation and no numbness.  
On examination, he had some pain with forward bending.  No 
muscle spasm was noted.  The impression was lumbosacral 
strain.  

Post service medical records show that the veteran has been 
receiving treatment for low back pain.  In a treatment note 
from the Lakeside Medical Group, dated in April 1999, it was 
noted that the veteran had thoracic paravertebral tenderness.  
A consultation report, dated in December 1999, reported a 
past medical history significant for laminectomy at L5-S1 
region.  In January 2001, the veteran was seen for complaints 
of severe back pain; it was noted that he had a laminectomy 
13 years ago.  The report of a magnetic resonance imaging 
(MRI), dated in May 2001, showed mild diffuse bulge of the 
disk with mild canal stenosis at L3-4, moderate spinal 
stenosis secondary to diffuse protrusion of disc at L4-5 and 
moderate spinal stenosis at L5-S1.  

In addition, the record contains several lay statements from 
individuals who describe an inservice incident in 1958, 
during Operation Hardtack, where the veteran became entangled 
in a mooring harness and injured his back.  It was reported 
that the veteran refused to go on sick call, took it easy for 
a while, and one of his ship mates did most of the line 
handling.  The veteran's former spouse indicated that she was 
aware that he injured his back during service; however, he 
did not seek help after service due to lack of insurance.  
The veteran's former spouse indicated that he self medicated, 
but his back problem never improved.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2007).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the veteran's current low back disorder; such a medical 
opinion would be helpful in resolving this claim.  See 38 
U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) 
(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  An examination is needed in order to obtain an 
informed opinion as to the relationship between a current 
back disability and service.  

Lastly, at his personal hearing in January 2008, the veteran 
testified that he received treatment for his claimed back 
disorder at the VA hospital in Sepulveda in the 1970's.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
See 38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (1) (2007).  Therefore, the agency of 
original jurisdiction (AOJ) should request these identified 
records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
back disorder, especially within one year 
of his active service or in the years 
immediately after.  After securing the 
necessary release, the RO should obtain 
these records.  Specifically, the RO 
should request VA treatment records from 
the VAMC in Sepulveda in the 1970's.  If 
the records are not available, a notation 
to that effect should be placed in the 
claims file and the veteran notified of 
the problem.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the etiology of any back disorder, which 
may currently be present.  Following a 
review of the relevant medical evidence 
in the claims file and any tests that are 
deemed necessary, the examiner is asked 
to provide an opinion on the following:  
Is it at least as likely as not (50 
percent or greater probability) that any 
current back disorder is linked to any 
incident or event of the veteran's active 
military service, to include his 
treatment for low back pain in April 
1960.  The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim for 
service connection for residuals of a 
back injury.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



